DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7- 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (CN 106685097).


    PNG
    media_image1.png
    276
    235
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    188
    447
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    208
    448
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    183
    451
    media_image4.png
    Greyscale

 	With respect to claim 7, figs. 4-7 of Park et al. (CN 106685097) disclose a magnetic sheet for a wireless charger, the magnetic sheet comprising: a plurality of magnetic layers (101a, 101b) being stacked on each other; and an adhesive (102) that is interposed between the adjacent magnetic layers, wherein the plurality of magnetic layers are separated into plurality of pieces (fig.7 shows the layers broken into pieces)  and the adhesive interposed between the adjacent magnetic layers is at least partially permeated  (between portions of the magnetic layer 101 between adhesive 102 may be an adhesive material commonly used in this field, for example, the known resin ingredient, can also be used to make part of the adjacent magnetic layer 101 physically bonded and chemically bonded with the magnetic layer 101 of material is formed) into at least one of the plurality of pieces formed on the adjacent magnetic layers, wherein at least one of the plurality of pieces has at least one side formed in a curved shape (see claim 5 “The magnetic sheet according to claim 4, wherein the region has a curved surface form.”).
 	With respect to claim 8, Park discloses the magnetic sheet of claim 7, wherein the plurality of pieces on each of the plurality of magnetic layers are formed by flake treatment process (FIG. 4, magnetic layer 101 through slice treatment (flake treatment)).
 	With respect to claim 9, fig. 5 of Park discloses the magnetic sheet of claim 7, further comprises: a sticky layer (between 101a and 101b) formed on the at least one side of the outer surfaces of the magnetic sheet to attach a cover member (101a) to the magnetic sheet, wherein the cover member is configured to cover an entire surface of the magnetic sheet to prevent the surface of the magnetic sheet from being externally exposed (laminate).
 	With respect to claim 10, Park discloses the magnetic sheet of claim 7, wherein the magnetic sheet is made of a Fe- based amorphous or a nanocrystalline alloy (magnetic layer 101 can be a wireless charging device, etc. to execute blocking or concentration function of the electromagnetic wave and can be used including an amorphous alloy or nanocrystalline alloy film type metal strip to be formed. In this case, the Fe-based or Co-based magnetic alloy can be used as the amorphous alloy. Fe-based magnetic alloy can be used such as, Fe-Si-B alloy is formed).


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (CN 106685097).
	

    PNG
    media_image5.png
    278
    395
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    203
    431
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    169
    385
    media_image7.png
    Greyscale

 	With respect to claim 11, figs. 1 and 2 of Park discloses a portable electronic device for a wireless charger that charges a battery (fig. 2 element 22), the portable electronic device comprising: a wireless charging coil (21) that receives a wireless signal from a transmission device (10) for the wireless charger; but fails to disclose the details of the magnetic shielding sheet of the device.
 	Park figs. 4-7 disclose the details of a magnetic shielding sheet for use in a portable electronic device having (100) that comprises a magnetic sheet having a plurality of magnetic layers (101) being separated into plurality of pieces(fig.7 shows the layers broken into pieces)  ; and an adhesive (102)  that is interposed between the adjacent magnetic layers, wherein the adhesive (102) interposed between the adjacent magnetic layers is at least partially permeated permeated  (between portions of the magnetic layer 101 between adhesive 102 may be an adhesive material commonly used in this field, for example, the known resin ingredient, can also be used to make part of the adjacent magnetic layer 101 physically bonded and chemically bonded with the magnetic layer 101 of material is formed)   into at least one of the plurality of pieces formed on the adjacent magnetic layers, wherein at least one of the plurality of pieces has at least one side formed in a curved shape(see claim 5 “The magnetic sheet according to claim 4, wherein the region has a curved surface form.”).
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to the magnetic shielding sheet details in figs. 4-7 of Park in the portable electronic charger in Park for the purpose of (improved heat dissipation capability of the magnetic sheet).
 	With respect to claim 12, the combination above produces the portable electronic device of claim 11, but fails to disclose the device further comprises a near-filed communication (NFC) antenna coil.
 	It is well known in the art to use NFC antenna coils in portable devices to transmit data.  It would be obvious to use NFC antenna coils in the device for that purpose.
	With respect to claim 13, the combination above produces the portable electronic device of claim 11, wherein the magnetic shielding sheet further comprises: a cover member (fig.5 101a laminated on 101b) configured to cover an entire surface of the magnetic sheet (101b) to prevent the surface of the magnetic sheet from being externally exposed; and a sticky layer (between 101a and 101b)  formed on the at least one side of the outer surfaces of the magnetic sheet to attach the cover member to the magnetic sheet.
With respect to claim 14, the combination above produces the portable electronic device of claim 11, wherein the plurality of pieces on each of the plurality of magnetic layers are formed by flake treatment process (FIG. 4, magnetic layer 101 through slice treatment (flake treatment)).
 	With respect to claim 15, the combination above produces a portable electronic device for a wireless charger that charges a battery (fig. 2 element 22), the portable electronic device comprising: a wireless charging coil (21) that receives a wireless signal from a transmission device (10) for the wireless charger; a magnetic shielding sheet that comprises a magnetic sheet (100) having a plurality of magnetic layers (101) being separated into plurality of pieces; and an adhesive (102) that is interposed between the adjacent magnetic layers, wherein the adhesive interposed between the adjacent magnetic layers is at least partially permeated into at least one of the plurality of pieces formed on the adjacent magnetic layers.
 	 With respect to claim 16, the combination above produces the portable electronic device of claim 11, but fails to disclose the device further comprises a near-filed communication (NFC) antenna coil.
 	It is well known in the art to use NFC antenna coils in portable devices to transmit data.  It would be obvious to use NFC antenna coils in the device for that purpose.
 	With respect to claim 17, the combination above produces the portable electronic device of claim 15, wherein at least one of the plurality of pieces has at least one side formed in a curved shape (fig. 7).
  	With respect to claim 18, the combination above produces the portable electronic device of claim 15, wherein the plurality of pieces on each of the plurality of magnetic layers are formed by flake treatment process. (FIG. 4, magnetic layer 101 through slice treatment (flake treatment)).
 	With respect to claim 19, the combination above produces the portable electronic device of claim 15, wherein the plurality of pieces have irregular shapes (it can according to the shape or the necessity of needed by the electronic device to properly using the modified method for such an arrangement.).



 	
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849